A reconsideration of the record in the light of the motion for rehearing filed by the District Attorney and private counsel leaves us impressed with the view that our original disposition of the case was correct. In our judgment, no violence has been done to the rule stated in Cohea v. State, 11 Texas Crim. App., 156. Nothing in the original opinion can be properly construed as intimating that a co-conspirator may not testify to a conspiracy. When a co-conspirator becomes a witness, he may testify to any relevant fact within his knowledge. This we understand to be the anouncement of Judge Hurt in the case mentioned. Nor is there aught in the original opinion contrary to the established rule that acts and declarations of a co-conspirator who has been joined in the commission of a criminal act with the accused on trial may be properly received against the latter when made pending the conspiracy and in pursuance of the common design and when tending to throw light upon the commission of the offense or upon the motive or intent of the perpetrators. Cox v. State, 8 Texas Crim. App., 256; Willey v. State, 22 Texas Crim. App., 408; Sapp v. State, *Page 68 87 Tex. Crim. 606, 223 S.W. Rep., 459. We have only insisted that the State in relying upon the declarations of the accomplice Copeland to connect the appellant with the offense charged, comply with the statute which demands the corroboration of the accomplice as a predicate for conviction of the accused. See Art. 801, C.C.P. An accomplice cannot by his own declarations corroborate himself. Short v. State, 61 S.W. Rep., 305; Fitzgerald v. State,87 Tex. Crim. 34, 219 S.W. Rep., 201, on motion for rehearing.
The motion for rehearing is overruled.
Overruled.